Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.
DEPARTMENT OF HEALTH & HUMAN SERVICES
Exhibit 10.6
Public Health Service
                     
Centers for Disease Control
   
and Prevention (CDC)
   
Atlanta GA 30333
         
September 30, 2011

Emergent Biodefense Lansing Operations
ATTN: Michael Wernicke
3500 N Martin Luther King Jr. Blvd. #1
Lansing, MI 48906-2933
 
Subject: Notice of Award Letter, Awarding Solicitation 2011-N-13414 for
Acquiring Doses of Anthrax Vaccine Absorbed (AVA), also known as BioThrax
 
Dear Mr. Wernicke:
 
In accordance with FAR 15.504, this notice of award documents the Government’s
acceptance of the agreement reached during discussions earlier today and
described in your letter to me dated September 30, 2011.  A formal contract will
be issued within 15 working days from date of this letter.  The following
applies to this award:
 
1.  
The pricing agreement is as follows:

 
Dose Quantities for Delivery
   
Dose Price ($US)
   
Total Value ($US)
       
CLIN
 
Period of Performance
 
# of Doses
   
4-year
   
5-year
   
4-year
   
5-year [Price = $[**] + 4-year Price, beginning CLIN 3]
         
³42 months
   
³48 months
         
<48 months
   
<60 months
   
Annual Price Escalator
    0001  
01 Oct 2011 – 30 Sep 2012
    [ **]     [ **]     [ **]     [ **]     [ **]         0002  
01 Oct 2012 – 30 Sept 2013
    [ **]     [ **]     [ **]     [ **]     [ **]     [ **]%   0003  
01 Oct 2013 – 30 Sep 2014
    [ **]     [ **]     [ **]     [ **]     [ **]     [ **]%   0004  
01 Oct 2014 – 30 Sep 2015
    [ **]     [ **]     [ **]     [ **]     [ **]     [ **]%   0005  
01 Oct 2015 – 30 Sep 2016
    [ **]     [ **]     [ **]     [ **]     [ **]     [ **]%
Total
        44,750,000                     $ 1,235,292,500.00     $ 1,253,167,500.00
         



 
2.  
Contract number 200-2011-42084 shall apply to the award of this 5 year contract.

3.  
HHSAR clause 352.232.-72 Limitation of Government’s obligation applies to the
contract.  In accordance with HHSAR 352.232-72, contract 200-2011-42084 is
incrementally funded in the amount of $125,009,128.00 under the following Cost
Accounting Number (CAN).

 
939ZFCF 2642 2011 75-X-0943 5664311101

4.  
As shown in the chart above, 4 year product means remaining expiry dating upon
date of delivery of ³42 months and ≤48 months; $[**] per dose for product
delivered under CLIN 0001.

5.  
As shown in the chart above, 5 year product means remaining expiry dating upon
date of delivery of ³48 months and ≤60 months; $[**] to be added to the 4 year
dose price (as adjusted for annual escalation) for product delivered under CLINs
0003, 0004, and 0005.

6.  
As shown in the chart above, annual dose price escalation of [**]% applies.

7.  
Delivery of product shall be FOB Origin.

 
Thank you for working with CDC to get the new BioThrax contract awarded.
 
Should you have additional questions, please contact me at 770-488-2647 or
vhubbs@cdc.gov.
 
                    Sincerely,
 
/s/ Vivian. S. Hubbs


Vivian S. Hubbs
Contracting Officer
Procurement and Grants Office
cc: OPHPR